The opinion of the Court was afterwards drawn up by
Weston C. J.
The plaintiff agreed to act as collector, for one and an half per cent., he to be sole constable. The town consented, chose him constable and collector, and chose no other constable. There was nothing in the agreement, limiting the commission, or the stipulation of Gould, to the moneys to be raised at that meeting.
All that he subsequently collected, although part of it might be after the close of the municipal year, was under his appointment at that time. Having accepted the office, he was bound to collect all moneys, raised and assessed that year, for which he had a sufficient warrant. Nonsuit confirmed.